Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Response
This is in response to Applicant’s amendment/response filed on 01/28/2021, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 21 – 40 are allowed.

Regarding independent claim 21, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: ; receiving, from the neural network and based at least in part on the first image portion, a first multi-dimensional vector associated with the first object; receiving a second image representing a second object in the environment; inputting a second image portion associated with the second image into the neural network; receiving, from the neural network, a second multi-dimensional vector associated with the second object; and determining, based at least in part on the first multi-dimensional vector and the second multi-dimensional vector, that the first object represented in the first image corresponds to the second object represented in the second image; and controlling, based at least in part on the tracking, the vehicle.

Regarding independent claim 26, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: receiving, from the neural network and based at least in part on the first subset of data, a first n-dimensional representation; receiving, from a second sensor associated with the vehicle, second data; determining, based at least in part on the second data, a second subset of data associated with a second object; inputting the second subset of data into the neural network, wherein the second subset of data is associated with a second object; receiving, from the neural network and based at least in part on the second subset of data, a second n-dimensional representation; determining, based at least in part on a distance between the first n-dimensional representation and the second n-dimensional representation, that the second object corresponds to the first object; determining, based at least in part on the second object corresponding to the first object, a velocity and an orientation of the first object; and controlling the vehicle based at least in part on one or more of the velocity or the orientation of the first object	.

Regarding independent claim 37, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: ; receiving, from the neural network and based at least in part on the first subset of data, an output associated with a first n-dimensional representation; receiving, from the sensor associated with the vehicle, second data; determining, based at least in part on the second data, a second subset of data associated with a second object; inputting the second subset of data into the neural network; receiving, from the neural network and based at least in part on the second subset of data, a second n-dimensional representation; determining, based at least in part on a distance between the first n-dimensional representation and the second n-dimensional representation, that the second object represented in the second data corresponds to the first object represented in the first data; determining, based at least in part on the second object corresponding to the first object, one or more of a velocity or an orientation of the first object; and controlling the vehicle based at least in part on one or more of the velocity of the first object or the orientation of the first object.

Specifically, the prior art of Park, Minwoo (US-20200026960-A1, hereinafter simply referred to as Park) and ROCHAN MEGANATHAN, Ranjith (US-20190236381-A1, hereinafter simply referred to as Ranjith) have been overcome by the limitations above.












____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O. OSIFADE whose telephone number is (571) 272 – 0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666